Title: From George Washington to the Inhabitants of Providence, Rhode Island, 19 August 1790
From: Washington, George
To: Inhabitants of Providence, Rhode Island



Gentlemen
[Providence, R.I., 19 August 1790]

The Congratulations which you offer me, upon my arrival in this place, are received with no small degree of pleasure. For your attentions, and endeavours to render the town agreeable to me, and for your expressions of satisfaction at my election to the Presidency of the United States, I return you my warmest thanks.
My sensibility is highly excited by your ardent declarations of attachment to my person, and the Constitution.

As, under the smiles of Heaven, America is indebted for Freedom and Independence, rather to the joint exertions of the Citizens of the several States; in which it may be your boast to have borne no inconsiderable share; than to the Conduct of her Commander in Chief, so is she indebted for their support, rather to a continuation of those exertions than to the Prudence and Ability manifested in the exercise of the powers delegated to the President of the United States.
Your hopes of the extension of Commerce, the encouragement of Agriculture and Manufactures, and the establishment of public faith, as reared upon our Constitution, are well founded; and it is my earnest wish that you may extensively enjoy the benefits arising from them.
I thank you, Gentlemen, for your prayer for my future welfare, and offer up my best wishes for your individual and collective happiness.

Go: Washington

